   Case: 1:18-cv-07121 Document #: 36 Filed: 07/31/20 Page 1 of 19 PageID #:3118




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

MICHAEL SANDERS,                                 )
                                                 )
                Petitioner,                      )
                                                 )
                v.                               )          No. 18-CV-07121
                                                 )
SHERWIN MILES,                                   )          Judge John J. Tharp, Jr.
                                                 )
               Respondent.

                          MEMORANDUM OPINION AND ORDER

        Before the Court are Michael Sanders’s two petitions for a writ of habeas corpus per

22 U.S.C. § 2254. Mr. Sanders is currently serving a life sentence as a result of two convictions

for first-degree murder under accountability for the deaths of Keary Gagnier and Mercedes Ares.

Reply to Resp’t’s Answer to Pets. for Writs of Habeas Corpus 1, ECF No. 27. The two petitions,

which are consolidated for purposes of this opinion, each state three grounds for relief. For the

reasons detailed below, both of the petitions are denied.

                                        BACKGROUND

        With the notable exception of whether Mr. Sanders was present, the key details surrounding

the gruesome deaths of Ms. Gagnier and Ms. Ares are uncontested. Ronald Hinton, a longtime

friend of the petitioner, confessed to breaking into Ms. Gagnier’s apartment in August 1998, raping

her, murdering her by strangulation, and burglarizing her home. Answer to Pets. for Writs of

Habeas Corpus 1, ECF No. 20. Police struggled to identify any suspects for the crime largely

because Mr. Hinton did not know Ms. Gagnier; he had chosen her apartment because a backdoor

had been left open and he needed money to purchase drugs and alcohol. Id. at 2. Six months later,

Ms. Ares, another woman unknown to Mr. Hinton, was murdered in her apartment in a very similar

fashion. Id. at 3-4.
   Case: 1:18-cv-07121 Document #: 36 Filed: 07/31/20 Page 2 of 19 PageID #:3119




       In the week following Ms. Ares’s murder, her stolen ATM card was used several times. Id.

at 2. Chicago Police obtained video and photographic surveillance of two men using the card to

make withdrawals. Id. After publishing the videos and photographs in the media, Mr. Hinton’s

daughter’s mother, as well as his daughter’s teacher, contacted the police to inform them that Mr.

Hinton and Mr. Sanders were the two men pictured in the surveillance footage. Id. The two

suspects were arrested together shortly thereafter and taken in for questioning, with Mr. Sanders

wearing the same black jacket at the time of arrest that he was pictured wearing in the footage. Id.

at 4. During his interrogation, Mr. Hinton admitted that he had raped and strangled both victims;

DNA evidence taken from both women later corroborated his confession. Id. at 2. Mr. Hinton

subsequently pleaded guilty to these murders, as well as to a third, and is currently serving three

life sentences. Id. He has never wavered in his admission of guilt.

       The chief point of disagreement throughout the entirety of these cases has been the role

that the petitioner played in the two break-ins. After his arrest and a lengthy interrogation spanning

more than 30 hours, Mr. Sanders confessed, in an oral statement transcribed by a court reporter, to

helping Mr. Hinton break into both apartments and to searching for valuables while the rapes and

murders were taking place. Id. Mr. Hinton’s initial written confession also indicated that Mr.

Sanders was present for both incidents. There was no physical evidence linking Mr. Sanders to

either crime scene.

       At the state court trial for Ms. Gagnier’s murder, Mr. Hinton testified against the petitioner

and, consistent with his written confession, indicated that Mr. Sanders was a participant in the

burglary and was present at the apartment at the time of the rape and murder. Id. The only facts

relating to Ms. Ares’s murder, which was referred to during trial as an “unrelated incident,” that

were allowed to be presented were the details relating to Mr. Hinton and Mr. Sanders’s arrest




                                                  2
   Case: 1:18-cv-07121 Document #: 36 Filed: 07/31/20 Page 3 of 19 PageID #:3120




following use of the stolen ATM card. The jury convicted Mr. Sanders of first-degree murder in

the Gagnier case and he was sentenced to life in prison. Id. at 3.

        At a suppression hearing held in the proceedings relating to Ms. Ares’s murder, the trial

court declined to quash Mr. Sanders’s arrest for lack of probable cause and declined to suppress

his confession, which Mr. Sanders alleged had been coerced through physical abuse. Id. at 7. The

petitioner later unsuccessfully moved to reopen the suppression hearing so that (among other

reasons) he could introduce evidence of misconduct committed in other cases by the interrogating

officers. Id. at 6. At the state court trial for Ms. Ares’s murder, a jury convicted Mr. Sanders of

first-degree murder and he was sentenced to 60 years confinement. Id. at 4. Mr. Sanders appealed

both convictions unsuccessfully and the Illinois Supreme Court denied both of his subsequent

petitions for leave to appeal. Id. at 3-5.

        Mr. Sanders also petitioned for post-conviction relief in both cases. The trial court

conducted a consolidated evidentiary hearing. Although both of Mr. Sanders’s post-conviction

petitions contained a variety of allegations, all claims were dismissed before the hearing save for

his two claims of actual innocence. Id. at 6. The petitioner largely based his actual innocence

claims on Mr. Hinton’s recantation of his confession and trial testimony implicating Sanders. Id.

at 6. Mr. Sanders submitted an affidavit from Hinton stating that he had falsely testified at trial

against his friend because his defense attorney had told him that his plea agreement could be

revoked if he did not implicate Mr. Sanders. In truth, Mr. Hinton claimed, Mr. Sanders was not

present at either crime and was entirely innocent of the murder charges.

        At the hearing, Mr. Hinton testified that he had indeed lied on the stand during the trial but

provided a different reason for his deception and claimed that it was an act of vengeance against

Mr. Sanders, who had broken his trust by revealing details of the crimes to others. Id. at 22. Mr.




                                                  3
   Case: 1:18-cv-07121 Document #: 36 Filed: 07/31/20 Page 4 of 19 PageID #:3121




Hinton admitted that his previous explanation in his affidavit for his false trial testimony was a

fabrication, as he had neither an attorney nor a plea agreement. Id. His testimony at the hearing

was, however, consistent with his affidavit in that he claimed that Mr. Sanders was not at either

apartment. Id. at 21. Both Mr. Sanders and Mr. Hinton also testified that their confessions had been

coerced. Id. The court also heard testimony from Dana Stevens, a minister who recounted that Mr.

Hinton had told him around the time of his arrest that Mr. Sanders was innocent. Reply to Resp’t’s

Answer to Pets. for Writs of Habeas Corpus 6. At the conclusion of the hearing, the court declined

to find Hinton’s recantation credible and rejected the petitioner’s claims that his written

confessions had been coerced. Answer to Pets. for Writs of Habeas Corpus 22.

       Before the Court now are Mr. Sanders’s petitions for a writ of habeas corpus as to each of

his convictions. With respect to the Gagnier murder conviction, the petitioner brings three claims:

(1) “the cumulative effe[c]t of highly prejudicial non-probative other crimes evidence”; (2)

“numerous instances of prosecutorial misconduct”; and (3) “newly discovered evidence of

innocence” based on Mr. Hinton’s affidavit. Pet. for Writ of Habeas Corpus 5-6, ECF No. 1

(“Gagnier Pet.”). Regarding the Ares murder conviction, Mr. Sanders claims: (1) “[t]he appellate

court erred in affirming the trial court’s denial of defendant’s motion to quash his arrest and

suppress evidence”; (2) “[t]he appellate court erred in affirming the trial[] court’s exclusion of

evidence of an investigator’s bad [a]cts”; and (3) “newly discovered evidence of innocence” based

on Mr. Hinton’s affidavit. Pet. for Writ of Habeas Corpus 5-6, ECF No. 8 (“Ares Pet.”).

                                          DISCUSSION

       Under 28 U.S.C. § 2254(d)(1)-(2), a federal court may grant a writ of habeas corpus to a

petitioner incarcerated due to a state court judgment only under certain circumstances. The

decision must have been either “contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United States” or “based on


                                                 4
   Case: 1:18-cv-07121 Document #: 36 Filed: 07/31/20 Page 5 of 19 PageID #:3122




an unreasonable determination of the facts in light of the evidence presented.” 28 U.S.C.

§ 2254(d)(1)-(2). This standard is a deferential one, and habeas corpus petitioners face a difficult

burden in showing that a state court judgment was unreasonable. For the reasons detailed below,

the petitioner has failed to meet that burden.

I. Keary Gagnier Conviction

        The petitioner argues that he is entitled to habeas relief in the Gagnier case because of the

other crimes evidence introduced at trial, multiple instances of prosecutorial misconduct, and

newly discovered evidence as to his actual innocence. The Court addresses each of these claims in

turn.

        A. Other Crimes Evidence

        The petitioner first claims that “the cumulative effe[c]t of highly prejudicial non-probative

other crimes evidence denied [him] a fair trial. Under the 6th and 14th Amendment.” Gagnier Pet.

5. Because that is the full extent of the claim in the petition, the government argues that Mr.

Sanders’s claim should be dismissed for factual insufficiency per Habeas Rule 2(c). Because the

Court can, by assuming the claim raises the same issues brought forth in the petitioner’s state court

appeals, adequately assess the claim’s merits, it declines to dismiss the other crimes evidence claim

based on Rule 2(c).1

        In his state court direct appeal, Mr. Sanders argued that his conviction was tainted by the

inclusion of three forms of other crimes evidence: (1) the investigation of his use of a stolen ATM

card; (2) the circumstances of his arrest; and (3) his involvement in an “unrelated incident,” which

was never identified during the Gagnier trial as the murder of Ms. Ares. The state appellate court



        1
          The petitioner also rightly points out that the government’s coherent and topical response
to the claim suggests that it is not factually insufficient.


                                                  5
   Case: 1:18-cv-07121 Document #: 36 Filed: 07/31/20 Page 6 of 19 PageID #:3123




noted that while Mr. Sanders’s attorney initially objected to the government’s pretrial motion in

limine to allow these three forms of evidence, counsel subsequently withdrew his objection

pursuant to an agreement that limited the scope and use of that evidence. Answer to Pets. for Writs

of Habeas Corpus Ex. D at 6. Moreover, defense counsel did not object to the introduction of that

evidence at trial. Id. The state appellate court ruled, therefore, that the issue had not been preserved

for appeal and that any subsequent review of the inclusion of these three forms of evidence would

be subject to the heightened standard of plain error. Id. at 7. The appellate court then concluded

that no error of any kind had occurred, let alone a clear and obvious error of the type required to

find plain error. Id. at 7-14.

        Here, the government, in addition to its factual insufficiency arguments, asserts that Mr.

Sanders’s other crimes evidence claims are procedurally defaulted because the state appellate court

denied the claims on independent and adequate state law grounds—in other words, the appellate

court ruled not on the merits, but instead found that the claims had been forfeited by the defense

failing to object at trial. The Seventh Circuit has explicitly affirmed that line of reasoning. See

Kaczmarek v. Rednour, 627 F.3d 586, 591 (7th Cir. 2010) (“Thus, when a state court refuses to

reach the merits of a petitioner's federal claims because they were not raised in accord with the

state's procedural rules (i.e., because the petitioner failed to contemporaneously object), that

decision rests on independent and adequate state procedural grounds. A federal court on collateral

review will not entertain a procedurally defaulted constitutional claim unless the petitioner can

establish cause and prejudice for the default or that the failure to consider the claim would result

in a fundamental miscarriage of justice.”) (citations omitted).

        The petitioner counters that the plain error analysis undertaken by the appellate court

constitutes a dual ruling based in part on the merits. See, e.g., Harris v. Reed, 489 U.S. 255 (1989).




                                                   6
   Case: 1:18-cv-07121 Document #: 36 Filed: 07/31/20 Page 7 of 19 PageID #:3124




That argument, however, is unpersuasive. Kaczmarek, 627 F.3d at 592 (“We consistently have

held that where a state court reviews a federal constitutional claim for plain error because of a state

procedural bar . . . that limited review does not constitute a decision on the merits.”). The

petitioner’s other crimes evidence claims are thus procedurally defaulted. Mr. Sanders argues in

the alternative that even if that is the case, the procedural default can be overcome by his actual

innocence claims. The Court addresses that argument infra in Part III.

       B. Prosecutorial Misconduct

       The petitioner’s second ground for contesting the Gagnier conviction is the “numerous

instances of prosecutorial misconduct” in violation of “the 6th and 14th Amendment.”2 Gagnier

Pet. 5. In his direct appeal, the petitioner argued three forms of prosecutorial misconduct: (1)

improper commentary on Mr. Sanders’s decision not to testify; (2) improper vouching for the

credibility of Mr. Hinton as a witness; and (3) improper ridicule of the defense’s case and

accusations that Mr. Sanders’s defense was fabricated. Answer to Pets. for Writs of Habeas Corpus

Ex. A at 2.

       With respect to the first form of purported prosecutorial misconduct, the principal argument

offered by petitioner’s defense attorney was that the only evidence against Sanders was the

testimony of “three-time murderer and rapist” Ronald Hinton:

       The case is titled the People of the State of Illinois versus Michael Sanders. What
       the case is really about is Ronald Hinton, the convicted three-time murderer, versus
       Michael Sanders. This is the whole case. There is nothing else to bring in here.
       Ronald Hinton versus Michael Sanders, the word of a three-time murderer, the
       word of a rapist, against Michael Sanders, who sits there. That is what we are really
       talking about here, nothing else.

                                                 * * * * *


       2
         The factual basis for this claim is once again virtually nonexistent in the petition, but for
the same reasons outlined supra in Part I(A), the Court declines to dismiss the claim on that ground.


                                                  7
   Case: 1:18-cv-07121 Document #: 36 Filed: 07/31/20 Page 8 of 19 PageID #:3125




       Judge Schreier will instruct you that when a witness—that being Ronald Hinton,
       the three-time murderer and rapist—says he was involved in the commission of a
       crime with the Defendant, that being Michael Sanders, the testimony of that
       witness, Ronald Hinton, is subject to suspicion and should be considered by you
       with caution. It should be carefully examined in the light of the other evidence in
       the case. Folks, there is no other evidence in the case. It is Ronald Hinton versus
       Michael Sanders. That is what we have.

Rec. Ex. W, Trial Transcript, L-96-98.

       In response, the prosecutor stated in her rebuttal:

       There is about as much chance of Michael Sanders not being [in Gagnier’s
       apartment] as there is about as much chance [sic] that he is not sitting in front of
       you today. Who does he think he is kidding? You should be insulted by what he
       wants you to believe, that he wasn’t there. What evidence — and that is what you
       have to decide on — what evidence did you hear that he wasn’t there? Who got up
       here, who got cross-examined, who said — who brought forth a document from
       this stand — this is where the evidence comes from, not over there. Who said he
       wasn’t there? Nobody.

Id. at L-98-99. Sanders’ counsel objected but the Court overruled the objection. The

prosecutor then added:

       Did anybody say he wasn’t there? That is your evidence. Let’s not get this all
       confused. They got to cross-exam the Detective. They got to cross-exam the
       Medical Examiner. They got to cross-exam Ronald Hinton. Who said he wasn’t
       there? Who said he wasn’t there? I might have missed that part. I must have slept
       through the part where they said Michael Sanders wasn’t there, where all the
       witnesses said Michael Sanders wasn’t there.

Id. at L-99. Lastly, she concluded:

       Did anybody come in here and tell you that is not [Sanders’s] signature on the
       bottom of that page? [The assistant state’s attorney] told you he signed every single
       page . . . Who did you hear tell you he didn’t sign it? . . . Did you hear anybody say,
       ‘I fed [Sanders] the words, I made up the story, I told him all the facts.’ You didn’t
       hear that. Just because it is argued doesn’t make it a fact. This is a fact. This is
       evidence.

Id. at L-100; L-104.

       The state appellate court rejected the petitioner’s argument that the prosecutor’s rebuttal

constituted impermissible commentary on his invocation of his right not to testify. Answer to Pets.



                                                 8
   Case: 1:18-cv-07121 Document #: 36 Filed: 07/31/20 Page 9 of 19 PageID #:3126




for Writs of Habeas Corpus Ex. D at 19. The petitioner contends that these statements were indirect

commentary on his decision not to take the witness stand in violation of the Fifth Amendment

because “the language used was manifestly intended to be or was of such a character that the jury

would naturally and necessarily take it to be comment on the defendant's failure to testify.” United

States v. Lyon, 397 F.2d 505, 509 (7th Cir. 1968).

       There are at least two problems with this argument. First, there is no clearly established

precedent from the United States Supreme Court holding that indirect commentary on a

defendant’s failure to testify is unconstitutional. While the Supreme Court has held that “the Fifth

Amendment . . . forbids either comment by the prosecution on the accused's silence or instructions

by the court that such silence is evidence of guilt,” Griffin v. California, 380 U.S. 609, 615 (1965),

”[c]omments by the prosecutor on the state of the evidence that may indirectly refer to the

defendant’s silence . . . have not been the subject of direct Supreme Court guidance.” Freeman v.

Lane, 962 F.2d 1252, 1260 (7th Cir.. 1992); see also, e.g., Clark v. Lashbrook, 906 F.3d 660, 665

(7th Cir. 2018) (“Griffin was not implicated [where] . . . the prosecutor’s comments . . . , at most,

indirectly referenced [the defendant’s] refusal to testify”).3 Because there is no “clearly established




       3
         In his reply (at 19), Sanders asserts that “there is a clearly established case by the Supreme
Court, in Lysczyk v. United States, 393 U.S. 846, 89 S. Ct. 131 (1968)” holding that indirect
references to a defendant’s failure to testify are constitutionally impermissible if the jury would
naturally interpret them as comment on the defendant’s failure to testify. Lysczyk, however, is not
an opinion of the Supreme Court, but an order denying a petition for certiorari by one of the
defendants in Lyon—the Seventh Circuit case noted above. It is axiomatic, of course, that the
denial of a petition for certiorari has no precedential value. Justice Frankfurter explained more than
70 years ago: “[A]s all that a denial of a petition for a writ of certiorari means is that fewer than
four members of the Court thought it should be granted, this Court has rigorously insisted that such
a denial carries with it no implication whatever regarding the Court's views on the merits of a case
which it has declined to review. The Court has said this again and again; again and again the
admonition has to be repeated.” State of Md. v. Baltimore Radio Show, 338 U.S. 912, 919 (1950).


                                                  9
  Case: 1:18-cv-07121 Document #: 36 Filed: 07/31/20 Page 10 of 19 PageID #:3127




law, as determined by the Supreme Court of the United States,” precluding indirect comment on a

defendant’s failure to testify, Sanders’ claim necessarily fails.

       In any event, the state appellate court took the view that the prosecutor’s argument was a

permissible response to the defense argument that there was no evidence of Sanders’ participation

in the burglary of Ganger’s apartment other than Hinton’s testimony. That interpretation was not

unreasonable. And indeed, the very case law cited by the petitioner recognizes that prosecution

may point out that its evidence is unrefuted and that there is a dearth of evidence supporting the

defense theories. In Lyon, for example, “[t]he challenged comments were made by the United

States Attorney as part of a general review of the evidence. The commentary focused on the

evidence as a whole and did not emphasize [the defendant’s] failure to testify. [The defendant]

was not the only witness who could have refuted the Government's testimony. . .” Id. Here, just as

in Lyon, the prosecutor was pointing out, in response to a defense argument that described the case

as hinging solely on the credibility of a “three-time murderer and rapist,” that Hinton’s testimony

was reliable and consistent with the court-reported confession that Sanders’ provided and signed.

       That the prosecution was referring to the testimony of witnesses it presented rather than

the absence of testimony of the defendant is also readily apparent from the references to the failure

of the defense to elicit testimony on cross-examination that would support an argument that

Sanders was not present. So too when the prosecutor argued that none of the witnesses to Sanders’

confession recanted during cross-examination and admitted that “I made up the story, I told him

all the facts.” The prosecutor’s questions about “who testified that Sanders wasn’t there,” though

inartful, can reasonably be understood to mean that all of the testimony presented put Sanders at

the scene and that none of the testimony presented supported the defense argument that Sanders

was not present: “I must have slept through the part where they said Michael Sanders wasn’t there,




                                                  10
  Case: 1:18-cv-07121 Document #: 36 Filed: 07/31/20 Page 11 of 19 PageID #:3128




where all the witnesses said Michael Sanders wasn’t there.” (emphasis added). That is a

permissible argument to make—particularly in response to a defense argument that “the whole

case” was premised on no evidence other than that of “three-time murderer and rapist” Ronald

Hinton. Accordingly, the state appellate court was correct in its finding that the prosecutor’s

statements were constitutional and there is no basis for granting habeas relief to the petitioner on

this claim.4

       The petitioner next contests the prosecutor’s allegedly improper vouching for the

credibility of Mr. Hinton as a witness.5 Mr. Sanders objects to the prosecutor’s comments in

closing argument that “for the first time in maybe a very, very long time, Ronald Hinton came into

this courtroom, and he did the right thing. He told you what happened,” as well as the subsequent

comments in rebuttal that Hinton “finally took some responsibility” and “told the truth.” Answer

to Pets. for Writs of Habeas Corpus Ex. D at 19.

       Although petitioner does not cite the cases,6 the Supreme Court has routinely held that

prosecutors cannot suggest that a jury should believe a witness based on information not



       4
         It also bears noting that the trial court explicitly instructed the jury that it was not to
consider the petitioner’s decision not to testify.
       5
           The respondent argues that this claim is defaulted because the petitioner did not establish
its federal constitutional basis. The Court agrees with the respondent that the petitioner failed to
fairly present his improper vouching argument as a violation of federal law and it is therefore
procedurally defaulted. “For a claim to be ‘fairly presented,’ the petitioner must place before the
state court both the controlling law and the operative facts in a manner such that ‘the state court
was sufficiently alerted to the federal constitutional nature of the issue to permit it to resolve the
issue on that basis.’” Hicks v. Hepp, 871 F.3d 513, 530 (7th Cir. 2017). As the respondent notes,
“although his direct appeal brief asserted that the federal constitution and the due process right to
a fair trial could be violated by a prosecutor “commit[ting] improper acts during closing argument[
],” petitioner did not cite any federal case in support of that argument in that brief or in his direct
appeal PLA. The Court nevertheless also considers the claim on its merits but it fares no better.
       6
         Petitioner’s reply brief refers to Darden v. Wainwright, 477 U.S. 168, 181 (1986) as
authority for his claim of improper vouching but, while the closing argument at issue in that case
contained many improper statements, improper vouching was not among them. And in any event,


                                                  11
  Case: 1:18-cv-07121 Document #: 36 Filed: 07/31/20 Page 12 of 19 PageID #:3129




introduced as evidence during trial. See, e.g., Berger v. United States, 295 U.S. 78, 88 (1935)

(forbidding a prosecutor from implying that he knew a witness was lying because “improper

suggestions, insinuations, and, especially, assertions of personal knowledge [by a prosecutor] are

apt to carry much weight against the accused when they should properly carry none”). In particular,

a prosecutor “vouching for the credibility of witnesses and expressing his personal opinion

concerning the guilt of the accused pose two dangers: such comments can convey the impression

that evidence not presented to the jury, but known to the prosecutor, supports the charges against

the defendant and can thus jeopardize the defendant's right to be tried solely on the basis of the

evidence presented to the jury; and the prosecutor's opinion carries with it the imprimatur of the

Government and may induce the jury to trust the Government's judgment rather than its own view

of the evidence.” United States v. Young, 470 U.S. 1, 18-19 (1985). The Supreme Court has further

explained that it is improper for prosecutors to relay their “personal impressio[ns]” to the jury

regarding witnesses’ credibility. Id. at 17. The Seventh Circuit has applied that precedent to

preclude a prosecutor from vouching for the credibility of a detective by announcing that the

detective would lose her job if she had lied on the stand—information that had not presented to

the jury as evidence in the record. Jordan v. Hepp, 831 F.3d 837, 847-48 (7th Cir. 2016).

       But here the prosecutor did nothing of the sort. Rather, the prosecutor’s statements sought

only to reinforce the state’s theory of the case that Mr. Hinton’s testimony was credible. In doing

so, she made no reference to her own personal opinion regarding Mr. Hinton’s credibility and did

not refer to any information that had not been presented to the jury as evidence. Nothing about the

statements was impermissible. Nonetheless, even if the statements had been improper, the




in Darden the Court held that the improper arguments—which were far more prejudicial than any
argument offered in this case—did not deprive the defendant of a fair trial. Id.


                                                12
  Case: 1:18-cv-07121 Document #: 36 Filed: 07/31/20 Page 13 of 19 PageID #:3130




petitioner has the burden of showing not just that they were made in error, but that they constituted

plain error. Young, 470 U.S. at 14 (“[T]he dispositive issue under the holdings of this Court is not

whether the prosecutor's remarks amounted to error, but whether they rose to the level of plain

error.”) (internal quotation marks omitted). The petitioner has made no such showing and as a

result, the state appellate court’s ruling that the comments were permissible was reasonable.

         The third and final form of prosecutorial misconduct alleged by Mr. Sanders is the state’s

improper ridicule of his case and improper accusations that Mr. Sanders’s defense was fabricated.

As noted by the state appellate court, Mr. Sanders’s counsel did not object to any of these

comments when they were made in the courtroom. Id. at 20. These claims, just like the claims

relating to the other crime evidence, are therefore procedurally defaulted for the reasons explained

above.

         C. Actual Innocence

         The third and final ground that Mr. Sanders puts forth with respect to the Gagnier case is a

claim of actual innocence based on the “affidavit from codefendant Ronald Hinton.” The

government correctly argues that claims of actual innocence are non-cognizable in the Habeas

context.7 See Herrera v. Collins, 506 U.S. 390, 400 (1993) (“Claims of actual innocence based on

newly discovered evidence have never been held to state a ground for federal habeas relief absent

an independent constitutional violation occurring in the underlying state criminal proceeding.”).8

         The petitioner counters that the Seventh Circuit has recognized stand-alone claims of actual

innocence as sufficient to authorize habeas relief, but neither of the cases he cites support that


         7
          To the extent that the petitioner uses his actual innocence claim as a gateway to overcome
default, that argument is addressed infra in Part III.
         8
         The Herrera court reasoned that there might be an exception that allows actual innocence
claims to proceed in capital cases, but such an exception would not apply to the current case. 506
U.S. at 405.


                                                 13
  Case: 1:18-cv-07121 Document #: 36 Filed: 07/31/20 Page 14 of 19 PageID #:3131




proposition. In the first, the petitioner appears to be referring to the dissent. Bradford v. Brown,

831 F.3d 902, 919 n.7 (7th Cir. 2016) (Hamilton, J., dissenting) (“[The petitioner] has also argued

that this would be an appropriate case to decide whether the federal constitutional guarantee of due

process of law should support an independent claim for relief based on only actual innocence,

without any other constitutional violation . . . In my view, Bradford has shown that he is probably,

in fact almost certainly, innocent.”). The second case, which Mr. Sanders claims applies the

previous holding in Bradford, does not even cite to Bradford and contains no discussion of actual

innocence claims in federal habeas corpus review. Snow v. Pfister, 240 F. Supp. 3d 854 (N.D. Ill.

2016). In fact, the Seventh Circuit has explicitly and recently confirmed that an actual innocence

claim is not a permissible ground for habeas relief. Arnold v. Dittmann, 901 F.3d 830, 837 (7th

Cir. 2018) (“To date, an assertion of actual innocence based on evidence post-dating a conviction

has not been held to present a viable claim of constitutional error.”) (citation omitted).

       A court in this district has, however, recently issued a certificate of appealability to allow

the Seventh Circuit to address this very question. Cal v. Dorethy, 430 F. Supp. 3d 482, 490 (N.D.

Ill. 2019). (“In support of his actual innocence claim (Claim 1), Petitioner has identified favorable

facts suggesting that he may be innocent of the crimes for which he is currently incarcerated.”).

The petitioner in Cal was convicted of murder on the basis of the eyewitness testimony of one

individual who later recanted. Id.

       Even if the Seventh Circuit were to recognize claims of actual innocence as viable habeas

claims, Mr. Sanders’s actual innocence claim would fail on the merits. Although Mr. Hinton

recanted, much like the witness in Cal, there is substantial reason to doubt the legitimacy of his

recantation. He admitted during his testimony at the post-conviction evidentiary hearing that he

had lied in his affidavit concerning the reasons for his previous false testimony. That contradiction




                                                 14
  Case: 1:18-cv-07121 Document #: 36 Filed: 07/31/20 Page 15 of 19 PageID #:3132




is of crucial importance, given that Mr. Hinton, who had already pleaded guilty and been sentenced

by the time of Mr. Sanders’s trial, had no self-serving incentive to testify against his friend. Even

the petitioner characterizes Mr. Hinton as a “drug user” whose testimony is “inherently weak and

very skeptical,” although he would have the Court believe that those shortcomings only applied to

Mr. Hinton’s testimony at trial. Reply to Resp’t’s Answer to Pets. for Writs of Habeas Corpus 7;

17. It is not entirely clear to the Court why Mr. Hinton’s trial testimony should be so heavily

discounted but his testimony at the post-conviction hearing should be given so much credence;

especially when considering that at the time of the post-conviction hearing, when he was already

serving three life sentences, he had nothing to lose by testifying in support of his friend.

       Moreover, unlike the petitioner in Cal, Mr. Sanders was convicted not solely on his friend’s

testimony, but also on the basis of his own confession, recorded by a court reporter, and his

presence during the use of an ATM card stolen from one of the victims. The case against Mr.

Sanders was stronger than that against Mr. Cal, and his post-conviction actual innocence claim is

weaker. In addition, the trial court heard and carefully evaluated all of the evidence cited by Mr.

Sanders at his post-conviction evidentiary hearing: Mr. Hinton’s testimony and affidavit

concerning his recantation, Mr. Hinton’s and Mr. Sanders’ testimony regarding their allegations

of coerced confessions, and Mr. Stevens’s testimony about his conversations with Mr. Hinton. The

balance of the evidence illustrates that the state court committed no error in its denial of Mr.

Sanders’s motion for post-conviction relief.

II. Mercedes Ares Conviction

       The petitioner also argues that he is entitled to habeas relief in the Ares case because of the

trial court’s denial of the defendant’s motion to quash his arrest and suppress evidence, the trial




                                                 15
  Case: 1:18-cv-07121 Document #: 36 Filed: 07/31/20 Page 16 of 19 PageID #:3133




court’s exclusion of evidence of the investigator’s prior bad acts, and newly discovered evidence

as to his actual innocence. The Court addresses each of these claims in turn.

       A. Denial of Motion to Quash and Motion to Suppress

       The petitioner first claims entitlement to relief from the Ares conviction because of “[t]he

trial court’s denial of defendant’s motion to quash his arrest and suppress evidence.” Ares Pet. 5.

This claim is barred by Stone v. Powell, 428 U.S. 465 (1976), in which the Supreme Court held

that “where the State has provided an opportunity for full and fair litigation of a Fourth Amendment

claim, a state prisoner may not be granted federal habeas corpus relief on the ground that evidence

obtained in an unconstitutional search or seizure was introduced at his trial.” Id. at 494. Here, the

suppression hearing in state court constituted a “full and fair” opportunity for Mr. Sanders to

litigate his Fourth Amendment claims. At the suppression hearing, the state court heard testimony

from five witnesses, including the petitioner, viewed multiple videos, and heard oral argument.

Mr. Sanders’s right to present his case was thus clearly satisfied, rendering his claim barred.

       In his reply brief, Mr. Sanders in part attempts to relitigate the suppression hearing by

contesting the basis of the probable cause for his arrest. Reply to Resp’t’s Answer to Pets. for Writs

of Habeas Corpus 21. More on point, he also maintains that he was not given a chance for a full

and fair hearing because in the aftermath of the suppression hearing, his attorney unsuccessfully

filed a motion to re-open the hearing due to newly discovered evidence. But the petitioner has

provided no evidence to suggest that court’s procedure in denying the motion to re-open was

inadequate. He does not rebut the fact that before denying the motion, the trial court allowed both

written and oral argument on the issue. Answer to Pets. for Writs of Habeas Corpus Ex. X at LLL-

3. Instead, he first claims that the denial of the motion in and of itself is a sufficient showing of a

lack of a full and fair hearing, but as the Seventh Circuit has noted, “‘full and fair’ guarantees the




                                                  16
  Case: 1:18-cv-07121 Document #: 36 Filed: 07/31/20 Page 17 of 19 PageID #:3134




right to present one's case, but it does not guarantee a correct result.” Cabrera v. Hinsley, 324 F.3d

527, 532 (7th Cir. 2003). His conclusory assertion, with no meaningful justification, that the

appellate court’s affirmation of the denial was an “unreasonable determination of the facts” adds

nothing to the mix. Reply to Resp’t’s Answer to Pets. for Writs of Habeas Corpus 23. In sum, the

petitioner has failed to show that he received anything but a full and fair hearing on the issues

raised by the motions to suppress, quash, and re-open. His claims are thus barred.

       B. Exclusion of Evidence of Investigator’s Prior Bad Acts

       The petitioner’s second ground for relief in the Ares case is the “exclusion of evidence of

an investigator’s prior bad acts.”9 Ares Pet. 5. As part of the motion to re-open the suppression

hearing, Mr. Sanders attempted to introduce evidence of a separate civil case, which alleged

coercive interview tactics, that had been filed against one of his interrogating police officers. Mr.

Sanders contended that the evidence would buttress his claim that his confession had been coerced.

The trial court denied the motion and the state appellate court affirmed, reasoning that there was

no evidence of physical abuse, such as physical injury, and that the coercion alleged in the civil

case was too vague to be compared with Mr. Sanders’s claims. Answer to Pets. for Writs of Habeas

Corpus Ex. J at 13. The petitioner now asserts that the state court’s exclusion of evidence relating

to the civil case against the investigator constitutes grounds for habeas relief.

       This claim is not cognizable in a federal habeas corpus proceeding because it is a challenge

to a state law evidentiary ruling with no showing that a federal violation occurred. See Estelle v.

McGuire, 502 U.S. 62, 67-68 (1991) (“Today, we reemphasize that it is not the province of a

federal habeas court to reexamine state-court determinations on state-law questions. In conducting


       9
         The government once again argues that this claim is procedurally defaulted because the
petitioner did not fully establish the federal constitutional basis for his claim. Again, the Court
agrees but will nevertheless also consider the merits—or lack thereof—of the claim.


                                                  17
  Case: 1:18-cv-07121 Document #: 36 Filed: 07/31/20 Page 18 of 19 PageID #:3135




habeas review, a federal court is limited to deciding whether a conviction violated the Constitution,

laws, or treaties of the United States.”). To substantiate his claim, Mr. Sanders puts forth only the

conclusory statement that the bad acts evidence “would have shown a pattern and practice of

misconduct—in turn it could have been used to impeach [the investigators] on the circumstances

of arrest and questioning of both Sanders and Hinton.” Reply to Resp’t’s Answer to Pets. for Writs

of Habeas Corpus 25. Mr. Sanders then concludes his argument by expressly stating that a “[r]e-

litigation of his Motion to Suppress is necessary and thus he is entitled to relief.” Id. Re-litigation

of such state court issues is beyond the purview of federal habeas corpus review. Furthermore, the

petitioner has provided no support to show that the trial court’s exclusion of the prior bad acts

evidence, or the appellate court’s decision to affirm the exclusion, was unreasonable. The

petitioner’s claim with respect to the exclusion of the investigator’s prior bad acts consequently

must fail.

       C. Actual Innocence

       The petitioner’s actual innocence claim with respect to the Ares murder is identical to the

actual innocence claim he put forth in the Gagnier murder. For the reasons set forth in Part I(C),

supra, this claim must be denied.

III. Actual Innocence as a Gateway

       As a final argument in the alternative, the petitioner briefly argues in his reply that he “has

presented viable evidence (Hinton & Stevens) supra, to show a gateway actual innocence claim to

overcome any procedural default.” Reply to Resp’t’s Answer to Pets. for Writs of Habeas Corpus

25. To successfully state an actual innocence gateway claim, “a petitioner . . . [must] present[]

evidence of innocence so strong that a court cannot have confidence in the outcome of the trial

unless the court is also satisfied that the trial was free of nonharmless constitutional error. . .”




                                                  18
  Case: 1:18-cv-07121 Document #: 36 Filed: 07/31/20 Page 19 of 19 PageID #:3136




Schlup v. Delo, 513 U.S. 298, 316 (1995). Here, as detailed above, the petitioner has failed to meet

this burden. The only evidence he cites to support his claim of actual innocence is the previously

discussed affidavit of Ronald Hinton and the secondhand testimony of Dana Stevens, both of

which the state trial court heard at the post-conviction hearing. These flawed pieces of evidence

are hardly indicative of the type of “fundamental miscarriage of justice” required to overcome

procedural default in habeas corpus proceedings. Coleman v. Thompson, 501 U.S. 722, 750 (1991).

Mr. Sanders’s actual innocence claims, therefore, cannot overcome the procedural defaults

discussed above.

                                          *       *       *

       For the reasons stated above, Mr. Sanders’s petitions for a writ of habeas corpus, ECF No.

1 and 8 are denied. Because this is a final decision ending all proceedings before this Court, the

petitioner is only entitled to an appeal if he obtains a certificate of appealability by showing denial

of a constitutional right. 28 U.S.C. § 2253(c)(1). The Supreme Court has explained that that

standard is governed by whether a petitioner can demonstrate “that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in a different manner

or that the issues presented were ‘adequate to deserve encouragement to proceed further.’” Miller-

El v. Cockrell, 537 U.S. 322, 336 (2003) (internal citations omitted). The petitioner has made no

such demonstration here and, accordingly, the Court declines to issue a certificate of appealability.




 Date: July 31, 2020                                          John J. Tharp, Jr.
                                                              United States District Judge




                                                  19
